Cooke, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 22, 1966, which assessed additional contributions against the employer for moneys paid to musicians during 1959 to 1964, inclusive. Appellant, the operator of a summer resort with a restaurant and bar open weekends, provided room and board to the alleged employees, directed 'how they were to dress, possessed the right to complain about the men and decided the length of performance, as well as the starting and finishing times. An orchestra leader, who acted during part of the period, testified that one of appellant’s officers told him what to do and that he had to tell the officer if a replacement was made because he was his “ boss ”. While other testimony might yield a different conclusion, the factual finding of the board as to the existence of the .employment relationship, supported by evidence, must be accepted by us as final and conclusive. *869Decision affirmed, without costs. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Cooke, JJ., concur in memorandum by Cooke, J.